Citation Nr: 0517384	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  00-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for depression and 
paranoid schizophrenia.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to nonservice-
connected pension benefits; entitlement to initial 
evaluations in excess of 10 percent for pseudofolliculitis 
barbae and asthma; and entitlement to a total rating based on 
individual unemployability (TDIU) will be addressed in a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 2, 1973, to 
February 27, 1974, with net active service of one month and 
twelve days because of time lost from October 15, 1973, to 
January 28, 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied service 
connection for an eye disorder.  The Board remanded the case 
to the RO in May 2001 with instructions that the veteran be 
scheduled for a VA compensation examination.  That 
examination was held in October 2001, and the case is once 
again before the Board for review. 

The Board notes that the issues addressed in this 
decision/remand were discussed in separate hearings by a 
Veterans Law Judge in June 2000 and an Acting Veterans Law 
Judge in April 2004.  Therefore, those Judges, in addition to 
a third panel member appointed by the Chairman, will 
participate in the adjudication of these issues.  

The Board also points out that issues involving increased 
evaluations for pseudofolliculitis barbae and asthma, whether 
new and material evidence has been submitted to reopen a 
claim for service connection for nonservice-connected pension 
benefits, and entitlement to TDIU will be concurrently 
addressed in a separate Board decision by the Acting Veterans 
Law Judge who conducted the hearing before the Board in April 
2004.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The medical evidence shows that the veteran does not have 
an eye disorder as a result of service. 

3.  The veteran's depression and paranoid schizophrenia had 
their onset over one year after the veteran's separation from 
active duty service and have not been medically linked to 
service. 


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2004).

2.  Depression and paranoid schizophrenia were not incurred 
in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an eye disorder 
and for a psychiatric disorder, to include depression and 
paranoid schizophrenia.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of A rating decision 
dated in September 1999; statements of the case (SOCs) issued 
in December 1999; supplemental statements of the case (SSOCs) 
issued in May 2000, May 2003, February 2004; as well as a 
letters by the RO dated in May 1999, September 1999, and 
August 2001.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letter by the RO notified the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claims.  The Board notes that the 
veteran was notified of the VCAA prior to the initial RO 
adjudication of his claims, as required Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has also been met.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all medical records identified by 
the veteran.  Moreover, pursuant to the Board's May 2001 
remand, the veteran underwent a VA examination in October 
2001 to determine whether he had an eye disorder as a result 
of service.  

In February 2005, the Board also requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
to determine whether the veteran's depression or 
schizophrenia is related to service.  See 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901 (2004).  The requested 
opinion was rendered in March 2005, a copy of which was sent 
to the veteran in April 2005.

Finally, the Board notes that the veteran submitted 
additional medical evidence to the Board which was received 
in May 2005.  The veteran also submitted a Medical Opinion 
Response Form in which he requested that the Board proceed 
with the adjudication of his appeal.  Therefore, the record 
is complete and the case is ready for appellate review.  

II.  Requirements for Service Connection

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  If a chronic disorder such as 
a psychosis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

To prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability; (2) evidence of 
a disease or injury in service; and (3) medical evidence of a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

III.  Eye Disorder

The veteran claims that he suffers from an eye disorder as a 
result of exposure to spray paint and paint chips without the 
use of eye protection while on active duty.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2004).  Hyperopia is an error of refraction in which rays of 
light entering the eye parallel to the optic axis are brought 
to a focus behind the retina, as a result of the eyeball 
being too short from front to back.  Hyperopia is also called 
farsightedness.  Dorland's Illustrated Medical Dictionary 797 
(28th ed. 1994).  Presbyopia is a visual condition that 
becomes apparent, especially in middle age, and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and an inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Although "nearly all astigmatism is congenital 
(where heredity is the only known factor), it may also occur 
as a residual of trauma and scarring of the cornea, or even 
from the weight of the upper eyelid resting upon the 
eyeball."  Browder v. Brown, 5 Vet. App. 268, 272 (1993).

In this case, the veteran's service medical records made no 
reference to eye problems.  At his enlistment physical in 
September 1973, the veteran's visual acuity was 20/30 in the 
right eye and 20/40 in the left eye.  At his discharge 
physical in February 1974, however, his uncorrected visual 
acuity was 20/20 bilaterally.  The veteran also checked 
"no" when asked about eye trouble.  

A VA examination report dated February 1977 showed that the 
veteran's uncorrected visual acuity was 20/30 in the right 
eye and 20/40 in the left eye.  It was noted that eyeglasses 
corrected the veteran's visual acuity to 20/20 in both eyes.  
The examiner indicated that no eye disease was found and that 
the veteran had fully correctable mixed astigmatism.  

The veteran was afforded a VA general medical examination in 
March 1996.  At that time, the examiner noted that the 
veteran's eyes were normal, although it is not clear whether 
any testing was performed.  The veteran's eyes were examined 
by VA in June 1999, at which time the veteran reported that 
he had worked with spray paint while in service.  The 
examiner found the veteran's uncorrected visual acuity to be 
20/30 in the right eye and 20/40 in the left eye.  Refraction 
revealed a mild hyperopic prescription along with presbyopia.  
The examiner also found mild Meibomian gland dysfunction, 
which could cause burning and irritation of the eyes, 
although no significant findings were shown.  The examiner 
offered no opinion regarding the etiology of the 
symptomatology associated with Meibomian gland dysfunction.  

The veteran underwent a VA examination in October 2001 to 
determine whether he suffered from an eye disorder as a 
result of service.  In his report, the examiner noted that he 
had reviewed the veteran's file.  The examiner also recorded 
the veteran's history of eye irritation since having been 
exposed to spray paint in 1974 while on active duty.  The 
veteran's current complaints included occasional redness, 
irritation and burning in both eyes.  He also reported 
significant relief from these symptoms with artificial tears.  
Objectively, the veteran's uncorrected near visual acuity was 
20/100 in both eyes, while his uncorrected distant visual 
acuity was 20/25 in the right eye and 20/20 in the left eye.  
Pressure in each eye was 19 mm Hg.  Slit lamp examination was 
completely normal.  The cornea was clear, the conjunctiva 
were white and quiet, and the iris was round and reactive.  
There was no neovascularization or transillumination of 
lenses, with mild 1+ nuclear sclerosis.  Pupils were equal, 
round and reactive.  Extraocular movements were intact, and 
visual fields were full to confrontation.  Dilated fundus 
examination was completely normal.  Cup to disc was 0.3 in 
both eyes.  Based on these findings, the only diagnosis was 
refractive error and presbyopia.  The examiner noted that it 
was "an otherwise completely normal eye exam with no obvious 
explanation for the [veteran's] reported symptoms and nothing 
consistent with a chemical exposure or any long-term damage 
from that reported experience."

After carefully reviewing the records, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an eye 
disorder.  In reaching this decision, the Board finds that 
the veteran does not suffer from a current eye disorder.  At 
noted above, the veteran's refractive error of the eye is not 
considered a disability for VA purposes.  38 C.F.R. § 3.303.  
Indeed, the only medical evidence of a currently diagnosed 
eye disorder for VA purposes is the diagnosis of mild 
Meibomian gland dysfunction listed in the June 1999 VA 
examination report.  However, a VA examiner in October 2001 
did not confirm this diagnosis and noted that there was no 
obvious explanation for the veteran's symptoms.  The 
preponderance of the evidence therefore shows that the 
veteran does not have a current eye disorder for VA purposes.  
Based on the veteran's failure to meet this essential 
element, his claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability; see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

Even assuming for discussion purposes that the veteran does 
have a diagnosis of Meibomian gland dysfunction, no medical 
evidence establishes that this disorder is related to 
service.  The Board notes that the veteran's service medical 
records made no reference to any eye problems.  Moreover, the 
VA examiner who diagnosed Meibomian gland dysfunction never 
offered an opinion concerning the etiology or date of onset 
of this disorder.  Although the examiner recited the 
veteran's self-reported history of symptoms dating back to 
service, it does not appear that he was offering an 
independent medical opinion.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence).  

There is also no indication that the examiner in June 1999 
reviewed the claims file, including the veteran's service 
medical records.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  In light of this case law, there is simply no 
evidence with which to grant the veteran's claim.  

In contrast, a VA examiner in October 2001 did review the 
veteran's claims file and determined that, except for 
refractive error, it was "an otherwise completely normal eye 
exam with no obvious explanation for the [veteran's] reported 
symptoms and nothing consistent with a chemical exposure or 
any long-term damage from that reported experience."  The 
Board, therefore, places greater probative value on this 
medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner in October 2001 
reviewed the veteran's history and statements concerning the 
etiology of his symptoms before determining that the veteran 
did not have an eye disorder that was incurred in service.  

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented at two 
personal hearings in June 2000 and April 2004.  The veteran 
essentially maintained that he suffered from an eye disorder 
as a result of chipping and spraying paint while on active 
duty.  However, the Board notes that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a diagnosis concerning an eye 
disorder, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an eye disorder.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, see 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.  

IV.  Depression and Paranoid Schizophrenia

The veteran served on active duty from October 2, 1973, to 
February 27, 1974, with net active service of one month and 
twelve days because of time lost from October 15, 1973, to 
January 28, 1974.  He claims that he suffers from a 
psychiatric disorder, namely depression and paranoid 
schizophrenia, that was incurred in service.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

The service medical records show that the veteran underwent a 
psychological evaluation in February 1974 after being absent 
without authority (AWOL) from October 1973 to January 1974.  
A psychological evaluation determined that the veteran was 
neither psychotic nor suffering from any other psychiatric 
condition which would render him either unable to distinguish 
between right and wrong or incapable of adhering to the 
right.  At his separation examination in February 1974, the 
veteran checked "yes" when asked about "depression or 
excessive worry."  However, no psychiatric disorder was 
identified on clinical evaluation.  

After service, the veteran was seen at a private hospital in 
September 1975 requesting Valium for complaints of 
nervousness.  The clinician declined the veteran's request 
and suggested he seek counseling.  At a VA medical 
examination in February 1977, no specific psychiatric 
complaints or findings were reported.  
During a March 1982 private psychiatric evaluation, the 
veteran was diagnosed with dysthymic disorder, paranoid 
disorder, and paranoid personality disorder.  A May 1982 
decision from the Social Security Administration (SAA) noted 
that the veteran was receiving SSA benefits for a diagnosis 
of dysthymic disorder. 

A VA outpatient treatment record dated in May 1988 noted that 
the veteran had an unusual affect.  A June VA outpatient 
treatment report dated in 1989 also noted that he was hostile 
toward VA but that he did not appear anxious or depression.  
The veteran was seen by VA for an unrelated matter in 
December 1994, at which time it was noted that he was alert 
and oriented times three.  He also appeared anxious with a 
very flat affect.  However, none of these records included a 
psychiatric diagnosis.  

It was not until 1995 that the veteran was first diagnosed 
with schizophrenia.  Treatment records from M.A., M.D., show 
that the veteran received treatment for a diagnosis of 
chronic schizophrenia paranoid type in March and June of 
1995.  A March 1996 VA psychiatric examination report also 
listed a diagnosis of paranoid schizophrenia.  However, 
because this examination was in connection with a prior claim 
involving nonservice-connected pension benefits, no opinion 
was provided concerning the etiology or date of onset of the 
veteran's schizophrenia.  

VA outpatient treatment records show continued treatment from 
1999 to 2003 for various psychiatric diagnosis, including 
depression, paranoid delusional disorder, and paranoid 
schizophrenia.  Of particular relevance, in a December 2000 
VA outpatient treatment record, W.A., M.D., noted that it 
appeared as though the veteran's psychiatric condition 
developed prodromally when he was in boot camp.  In May 2001, 
Dr. W.A. determined that it was more likely than not that the 
veteran's psychiatric disorder was precipitated by his 
military experience.  

In February 2005, the Board requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
to determine whether the veteran's depression or 
schizophrenia is related to service.  Pursuant to that 
request, a VA psychiatrist reviewed the veteran's claims file 
in March 2005 and offered the following medical opinion:

My review of the record fails to provide 
information concerning history and symptoms in 
support of the diagnosis of schizophrenia, placing 
this diagnosis in doubt.  The information form 
[sic] the separation examination in 1974, when the 
veteran was 23 years old fails to provide evidence 
suggestive of this diagnosis, an age at which the 
disorder would have manifested with obvious signs 
and symptoms had it been present. 

A review of the record provided for this veteran 
leads the writer to the opinion that the most 
likely accurate conceptualization of this veteran's 
mental health problems is that of borderline 
intellectual function or mild mental retardation 
and a personality disorder with prominent paranoid 
traits, both conditions being present prior to his 
beginning military service in October 1973 at age 
23, and thus neither being service connection 
conditions, with the onset of depression, best 
characterized as dysthymia, at a time following his 
military discharge by several years and not service 
connected, rather being etiologically related to 
the two diagnosis above.

In a May 2005 letter, Dr. W.A. took exception with the above 
opinion.  Dr. W.A. did not dispute the psychiatrist's 
diagnoses of borderline intellectual function or mild mental 
retardation, a personality disorder with prominent paranoid 
traits, and depression.  However, Dr. W.A. explained that the 
veteran was not contending that his military service caused 
these diagnoses, but that they were exacerbated by his 
experiences in service, especially depression.  Dr. W.A. then 
pointed out that the veteran's discharge examination noted a 
complaint of depression.  According to Dr. W.A., therefore, 
it was unlikely that the veteran's depression only developed 
years after his military discharge.  Dr. W.A. concluded that 
"it is as likely as not that his depression was present and 
exacerbated by his service experiences."

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for depression and 
paranoid schizophrenia.  No psychiatric disorder was 
diagnosed in service.  Although the veteran checked "yes" 
when asked about depression or excessive worry, no 
psychiatric disorder was identified on clinical evaluation at 
a separation examination.  Also, no evidence shows that the 
veteran suffered from psychosis during the one-year 
presumptive period after service.  The Board notes that the 
veteran requested a prescription for nervousness in September 
1975; however, no diagnosis was provided, and it appears that 
the veteran did not seek treatment at that time.  Indeed, 
schizophrenia was not diagnosed until 1995, over 20 years 
after the veteran's separation from active military service.

The only medical evidence of a relationship between a 
psychiatric disorder and the veteran's brief period of active 
duty service are the opinions provided by Dr. W.A.  However, 
the Board emphasizes that no evidence indicates that Dr. W.A. 
reviewed the veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In light of this case law, 
Dr. W.A.'s opinion is of little probative value.

In contrast, a VA psychiatrist in March 2005 did review the 
veteran's claims file and determined that the veteran's 
depression is not related to service.  The Board places 
greater probative value on this opinion, as it was based on a 
review of the claims file and supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran's 
psychiatric disorders are not related to service. 

In addition to his having reviewed the evidence of record in 
rendering his opinion, the VA examiner's opinion is also more 
probative because it is consistent with the long 20-year 
evidentiary gap in this case between service and the earliest 
diagnosis of schizophrenia in 1995.  In this regard, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran at hearings held before two different Veterans Law 
Judges in June 2000 and April 2004 May 2004.  However, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion concerning the cause of a 
psychiatric disorder, his lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for depression and paranoid schizophrenia.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  




ORDER

Service connection for an eye disorder is denied.

Service connection for depression and paranoid schizophrenia 
is denied.



	
			
	CHARLES E. HOGEBOOM	ROBERT E. SULLIVAN
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


